




Exhibit 10.4


LOAN ORIGINATION SERVICES AGREEMENT












--------------------------------------------------------------------------------






TABLE OF CONTENTS


 
 
 
PAGE
1.
Definitions
 
1
2.
Provision of Services
 
2
3.
Standard of Performance
 
4
4.
Fees for Services
 
5
5.
Term; Termination
 
6
6.
Intellectual Property
 
8
7.
Internal Use; Title, Copies, Return
 
8
8.
Good Faith Cooperation; Consents
 
8
9.
Confidentiality
 
8
10.
Dispute Resolution
 
9
11.
Warranties; Limitation of Liability; Indemnity
 
9
12.
Taxes
 
10
13.
Notices
 
11
14.
Entire Agreement; Governing Law
 
11
15.
Counterparts
 
11
16.
Headings
 
11
17.
Miscellaneous
 
12
18.
Severability
 
12
19.
Assignment
 
12
20.
Amendments
 
12
21.
Waiver
 
12
22.
Binding Effect; Benefit
 
12
23.
Relationship of the Parties
 
13
24.
Force Majeure
 
13










-i-



--------------------------------------------------------------------------------






LOAN ORIGINATION SERVICES AGREEMENT, dated as of June 30, 2014, by and between
NSAM US LLC, a Delaware limited liability company (“NSAM”), and NorthStar Realty
Finance Corp., a Maryland corporation (“NorthStar Realty”).
RECITALS
WHEREAS, NorthStar Realty and NorthStar Asset Management Group Inc., a Delaware
corporation (“NSAM Parent”) are parties to a Separation Agreement, dated as of
June 30, 2014 (the “Separation Agreement”), pursuant to which NorthStar Realty
will (i) spin-off its asset management business into a separate publicly traded
company, NSAM Parent, and (ii) distribute to the Recipients (as defined in the
Separation Agreement) all of the outstanding common stock, par value $0.01 per
share, of NSAM Parent in accordance with the terms of the Distribution (as
defined in the Separation Agreement);
WHEREAS, following the Distribution, NSAM Parent will operate the NSAM Business
(as defined in the Separation Agreement), and NorthStar Realty will operate the
NorthStar Realty Business (as defined in the Separation Agreement); and
WHEREAS, following the Distribution, NorthStar Realty desires to receive, and
NSAM is willing to provide, or cause to be provided, certain services in
connection with NorthStar Realty’s loan origination business for commercial real
estate debt and preferred equity (the “Loan Origination Business”), subject to
the terms and conditions of this Agreement.
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, the parties agree as follows:
1.Definitions.
(a)    Capitalized terms used herein and not otherwise defined have the meanings
given to such terms in the Separation Agreement.
(b)    For the purposes of this Agreement, the following terms shall have the
following meanings:
“Affiliate” means, when used with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with the Person specified. For purposes
of the definition of “Affiliate,” “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a Person, whether through ownership of voting securities, by
contract or otherwise. For the avoidance of doubt, for purposes of this
Agreement, neither NorthStar Realty or its Subsidiaries shall be considered an
Affiliate of NSAM or its Affiliates.
“Agreement” means this Loan Origination Services Agreement.
“Distribution Date” means the effective date of the Distribution.
“Material Adverse Effect” means a material adverse effect on the business,
results of operations, financial condition and assets of NorthStar Realty and
its subsidiaries, taken as a whole. The parties understand and agree that the
following, either alone or in






--------------------------------------------------------------------------------






combination, shall be excluded from consideration when evaluating the existence
of a Material Adverse Effect: (i) changes or effects in the general economic
conditions; (ii) changes or effects in general market conditions, including the
securities, credit or financial markets; (iii) fluctuations in the market value
of common stock (or other debt or equity securities) on the New York Stock
Exchange, any other market or otherwise; (iv) changes in GAAP; (v) changes or
effects, including legal, tax or regulatory changes, that generally affect the
industry in which NorthStar Realty operates; (vi) any failure by NorthStar
Realty to meet internal projections, plans or forecasts for any period;
(vii) changes or effects that directly arise out of or are directly attributable
to the negotiation, execution, public announcement or performance of this
Agreement or the compliance with the provisions hereof; (viii) changes or
effects that arise out of or are attributable to the commencement, occurrence,
continuation or intensification of any war, sabotage, armed hostilities or acts
of terrorism; and (ix) the effects of earthquakes, hurricanes or other natural
disasters.
“Person” means any individual, partnership, corporation, limited liability
company, trust or other entity.
“Providing Party” means NSAM and any Affiliate of NSAM, in each case in its
capacity as providing a Service hereunder.
“Receiving Party” means NorthStar Realty and any Subsidiary of NorthStar Realty,
in each case in its capacity as receiving a Service hereunder.
“Services” means the services that the Providing Party will provide to the
Receiving Party, which shall be such general and administrative services as have
historically supported the Loan Origination Business consistent with past
practice, including accounting and human resources services, and any Additional
Services.
“Subsidiary” of any Person means any corporation or other organization whether
incorporated or unincorporated of which at least a majority of the securities or
interests having by the terms thereof ordinary voting power to elect at least a
majority of the board of directors or others performing similar functions with
respect to such corporation or other organization is directly or indirectly
owned or controlled by such Person or by any one or more of its Subsidiaries, or
by such Person and one or more of its Subsidiaries; provided, however, that no
Person that is not directly or indirectly wholly owned by any other Person shall
be a Subsidiary of such other Person unless such other Person controls, or has
the right, power or ability to control, that Person.
“Term” means, collectively, the Initial Term and any Renewal Term hereof.
2.    Provision of Services.
(a)    Generally. Subject to the terms and conditions of this Agreement, the
Providing Party shall provide, or cause to be provided, to the Receiving Party,
solely for the benefit of the Loan Origination Business in the ordinary course
of business, the Services, commencing on the Distribution Date through the
respective period for the particular Service provided (each such period, a
“Service Period”), unless such respective Service Period is earlier terminated
in accordance with Section 5.

-2-



--------------------------------------------------------------------------------






(b)    Additional Services. From time to time after the date hereof, the parties
may identify additional services that the Providing Party will provide to the
Receiving Party in accordance with the terms of this Agreement (the “Additional
Services”). The parties shall cooperate and act in good faith to agree on the
terms pursuant to which any such Additional Service shall be provided.
Notwithstanding the foregoing, the Providing Party shall have no obligation to
agree to provide Additional Services.
(c)    The Services shall be performed on Business Days during hours that
constitute regular business hours for each of NorthStar Realty and NSAM, unless
otherwise agreed. The Receiving Party shall not, nor shall any member of its
Group, resell, subcontract, license, sublicense or otherwise transfer any of the
Services to any Person whatsoever or permit use of any of the Services by any
Person other than by the Receiving Party and its Affiliates directly in
connection with the conduct of the Loan Origination Business in the ordinary
course of business.
(d)    Notwithstanding anything to the contrary in this Section 2 (but subject
to the second succeeding sentence), the Providing Party shall have the exclusive
right to select, employ, pay, supervise, administer, direct and discharge any of
its employees who will perform Services. The Providing Party shall be
responsible for paying such employees’ compensation and providing to such
employees any benefits relating to their performance of the Services on behalf
of the Providing Party. With respect to each Service, the Providing Party shall
use commercially reasonable efforts to have qualified individuals participate in
the provision of such Service; provided, however, that (i) the Providing Party
shall not be obligated to have any individual participate in the provision of
any Service if the Providing Party determines that such participation would
adversely affect the Providing Party or its Affiliates; and (ii) none of the
Providing Party or its Affiliates shall be required to continue to employ any
particular individual during the applicable Service Period.
(e)    Each of the Receiving Party and the Providing Party acknowledges that the
purpose of this Agreement is to enable the Receiving Party to receive the
applicable Services. Accordingly, at all times from and after the Distribution
Date, each of the Receiving Party and the Receiving Party’s Group, on the one
hand, and the Providing Party and the Providing Party’s Group, on the other
hand, shall use commercially reasonable efforts to make or obtain, or cause to
be made or obtained, any filings, registrations, approvals, permits or licenses;
implement, or cause to be implemented, any systems; purchase, or cause to be
purchased, any equipment; and take, or cause to be taken, any and all other
actions, in each case necessary or advisable to enable it to provide for the
Services for itself as soon as reasonably practical, and in any event prior to
the expiration of the relevant Service Periods. For the avoidance of doubt, the
Providing Party shall not be required to provide any Service for a period longer
than the applicable Service Period.
3.    Standard of Performance.
(a)    The Providing Party shall use commercially reasonable efforts to provide,
or cause to be provided, to the Receiving Party and the Receiving Party’s Group,
as applicable, each Service in a manner generally consistent with the manner and
level of care (but no less than a reasonable degree of care) with which such
Service was provided to the Loan Origination

-3-



--------------------------------------------------------------------------------






Business immediately prior to the Distribution Date (or, with respect to any
Service not provided prior to the Distribution Date, generally consistent with
the manner and level of care with which such Service would be performed by the
Providing Party for its own behalf) (the “Performance Standard”), unless
otherwise specified in this Agreement. Notwithstanding the foregoing, the
Providing Party shall have no obligation hereunder to provide to the Receiving
Party (i) any improvements, upgrades, updates, substitutions, modifications or
enhancements to any of the Services unless otherwise specified, or (ii) any
Service to the extent that the need for such Service arises, directly or
indirectly, from the acquisition by the Receiving Party or any member of its
Group, outside the ordinary course of business, of any assets of, or any equity
interest in, any Person. The Receiving Party acknowledges and agrees that the
Providing Party may be providing services similar to the Services provided
hereunder and/or services that involve the same resources as those used to
provide the Services to its and its Affiliates’ business units and other third
parties, and, accordingly, the Providing Party reserves the right to modify any
of the Services or the manner in which any of the Services are provided in the
ordinary course of business; provided, however, that no such modification shall
materially diminish the Services or have a materially adverse effect on the Loan
Origination.
(b)    The Providing Party will use commercially reasonable efforts not to
establish priorities, as between the Providing Party and its Affiliates, on the
one hand, and the Receiving Party and its Affiliates, on the other hand, as to
the provision of any Service, and will use commercially reasonable efforts to
provide the Services within a timeframe so as not to materially disrupt the
business of the Receiving Party. Notwithstanding the foregoing, the Receiving
Party acknowledges and agrees that, due to the nature of the Services, the
Providing Party shall have the right to establish reasonable priorities as
between the Providing Party and its Affiliates, on the one hand, and the
Receiving Party and its Affiliates, on the other hand, as to the provision of
any Service if the Providing Party determines that such priorities are necessary
to avoid any adverse effect to the Providing Party and its Affiliates. If any
such priorities are established, the Providing Party shall advise the Receiving
Party as soon as possible of any Services that will be delayed as a result of
such prioritization, and will use commercially reasonable efforts to minimize
the duration and impact of such delays.
4.    Fees for Services.
(a)As compensation for a particular Service, the Providing Party acknowledges
and agrees that it is receiving full and adequate consideration pursuant to that
certain Asset Management Agreement (the “Asset Management Agreement”), dated as
of June 30, 2014, by and among NorthStar Realty and NSAM J-NRF Ltd, a Jersey
limited liability company, for each Service, and no further consideration shall
be due and payable hereunder for each Service during the term of the Asset
Management Agreement.
(b)     If the Asset Management Agreement terminates during the Initial Term or
any Renewal Term (as defined herein), then as compensation for a particular
Service, the Receiving Party agrees to pay to the Providing Party the fees
calculated for each Service, calculated based on the fair market value of the
Service, as mutually agreed to by the parties.



-4-



--------------------------------------------------------------------------------






(c)    The Providing Party may engage third-party contractors, at a reasonable
cost, to perform any of the Services, to provide professional services related
to any of the Services, or to provide any secretarial, administrative,
telephone, e-mail or other services necessary or ancillary to the Services
(collectively, the “Ancillary Services”) (all of which may be contracted for
separately by the Providing Party on behalf of the Receiving Party).
(d)    The Providing Party may cause any third party to which amounts are
payable by or for the account of the Receiving Party in connection with Services
or Ancillary Services to issue a separate invoice to the Receiving Party for
such amounts. The Receiving Party shall pay or cause to be paid any such
separate third-party invoice in accordance with the payment terms thereof. In
the event the Providing Party does use its own funds for any such payments to
any third party, the Receiving Party shall reimburse the Providing Party for
such payments as invoiced by the Providing Party within 30 days following the
date of delivery of such invoice from the Providing Party.
(e)    The Providing Party may, in its discretion and without any liability,
suspend any performance under this Agreement upon failure of the Receiving Party
to make timely any payments required under this Agreement beyond the applicable
cure date specified in Section 5(d)(5) of this Agreement.
(f)    The Receiving Party shall reimburse the Providing Party for all costs of
collection of overdue amounts, including any reimbursement required under
Section 4(d) and any reasonable attorneys’ fees.
(g)    The Receiving Party acknowledges and agrees that it shall be responsible
for any interest or other amounts in respect of any portion of any payments to
any third party that the Receiving Party is required to pay.
5.    Term; Termination.
(a)    Initial Term. The initial term for each of the Services to be provided
pursuant to this Agreement shall commence on the Distribution Date and shall
continue in full force and effect (subject to Section 5(c) or Section 5(d)
hereof) until the date that is three (3) years from the Distribution Date (the
“Initial Term”), or the earlier date upon which this Agreement has been
otherwise terminated in accordance with Section 5(c) or Section 5(d) hereof.
(b)    Renewal Term. This Agreement will automatically renew the obligation to
perform each Service for a successive term of one (1) year (each, a “Renewal
Term”) following the expiration of the Term for the particular Service, unless
either party decides that it does not wish to renew this Agreement or any
particular Service or Additional Services hereunder before the expiration of the
Initial Term or any Renewal Term, as applicable, by notifying the other party in
writing at least 90 days before the completion of the Initial Term or Renewal
Term, as applicable.
(c)    Termination for Cause.
(1)
The Receiving Party may terminate this Agreement, effective upon 60 days’ prior
written notice of termination from NorthStar


-5-



--------------------------------------------------------------------------------






Realty’s board of Directors (“NorthStar Realty Board of Directors”) to the
Providing Party if (i) the Providing Party engages in any act of fraud,
misappropriation of funds, or embezzlement against the Receiving Party or any of
its subsidiaries; (ii) the Providing Party breaches, in bad faith, any provision
of this Agreement or there is an event of gross negligence on the part of the
Providing Party in the performance of its duties under this Agreement and, in
each case if it has a Material Adverse Effect on NorthStar Realty and, with
respect to a breach in bad faith or gross negligence, if the effects of such
breach in bad faith or gross negligence can be reversed, such effects are not
reversed within a period of 60 days (or 90 days if the Providing Party takes
steps to reverse such effects within 30 days of written notice); (iii) there is
a commencement of any proceeding relating to the Providing Party’s bankruptcy or
insolvency, including an order for relief in an involuntary bankruptcy case or
the Providing Party authorizing or filing a voluntary bankruptcy petition that
is not dismissed in 60 days; (iv) there is a dissolution of the Providing Party;
or (v) unless the NorthStar Realty Board of Directors determines that
qualification for taxation as a REIT under the U.S. federal income tax laws is
no longer desirable, there is a determination by a court of competent
jurisdiction, in a non-appealable binding order, or the Internal Revenue
Service, in a closing agreement made under section 7121 of the Code, that a
provision of this Agreement caused or will cause NorthStar Realty to fail to
satisfy a requirement for qualification as a REIT and, within 60 days of such
determination, NSAM has not agreed to amend or modify this Agreement in a manner
that would allow NorthStar Realty to qualify as a REIT. Notwithstanding the
foregoing, if the Providing Party assigns the Agreement to an Affiliate or a
permitted assignee, the events in (iii) and (iv) with respect to such assignee
shall not constitute grounds for termination by the Receiving Party.
(2)
The Providing Party may terminate this Agreement effective upon 60 days’ prior
written notice of termination to the Receiving Party in the event that the
Receiving Party shall default in the performance or observance of any material
term, condition or covenant contained in this Agreement and such default shall
continue for a period of 60 days (or 90 days if the Receiving Party takes steps
to cure such breach within 30 days of the written notice) after written notice
thereof specifying such default and requesting that the same be remedied in such
60-day period. In the event that this Agreement is terminated pursuant to this
Section 5(c)(2), the Providing Party shall be entitled to any and all damages


-6-



--------------------------------------------------------------------------------






and legal remedies arising from or in connection with such default including,
but not limited to, direct, indirect, special, consequential, speculative and
punitive damages, as well as lost future profits and business in the future.
(d)    Termination Generally. During the term of this Agreement, this Agreement
may be terminated:
(1)
by the Receiving Party, if the Receiving Party is prohibited by law from
receiving such Services from the Providing Party;

(2)
by the Receiving Party, if the Providing Party or any member of its Group
providing Services hereunder is cited by a Governmental Authority for materially
violating any law governing the performance of a Service, which violation cannot
be or has not been cured by the 30th day from the Receiving Party’s giving of
written notice of such citation to the Providing Party;

(3)
by the Receiving Party, if the Providing Party fails to meet any Performance
Standard for a period of three consecutive months, which failure cannot be or
has not been cured by the 30th day from the Receiving Party’s giving of written
notice of such failure to the Providing Party;

(4)
by the Providing Party, if the Receiving Party (A) becomes insolvent, (B) files
a petition in bankruptcy or insolvency, is adjudicated bankrupt or insolvent or
files any petition or answer seeking reorganization, readjustment or arrangement
of its business under any law relating to bankruptcy or insolvency, or if a
receiver, trustee or liquidator is appointed for any of the property of the
other party and within 60 days thereof such party fails to secure a dismissal
thereof or (C) makes any assignment for the benefit of creditors;

(5)
by the Providing Party, if the Receiving Party fails to make any payment for any
portion of Services the payment of which is not being disputed in good faith by
the Receiving Party, which payment remains unmade by the 60th day from the
Providing Party’s giving of written notice of such failure to the Receiving
Party; and

(6)
by the Receiving Party, with respect to a particular Service, upon 60 days prior
notice to the Providing Party, if the Receiving Party has determined to perform
the respective Service on its own behalf.

(e)    Upon the early termination of any Service pursuant to Section 5(d)(6) or
upon the expiration of the applicable Service Period, following the effective
time of the

-7-



--------------------------------------------------------------------------------






termination, the Providing Party shall no longer be obligated to provide such
Service; provided, that, the Receiving Party shall be obligated to pay the fees
that remain unpaid for such Service performed pro-rata for the period prior to
termination and to reimburse the Providing Party for any reasonable
out-of-pocket expenses or costs attributable to such termination.
(f)    No termination, cancellation or expiration of this Agreement shall
prejudice the right of either party hereto to recover any payment due at the
time of termination, cancellation or expiration (or any payment accruing as a
result thereof), nor shall it prejudice any cause of action or claim of either
party hereto accrued or to accrue by reason of any breach or default by the
other party hereto.
(g)    Notwithstanding any provision herein to the contrary, Sections 4, 9
through 12, 19, 23 and 24 of this Agreement shall survive the termination of
this Agreement.
6.    Intellectual Property. The Receiving Party grants to the Providing Party
and its Affiliates a limited, non-exclusive, fully paid-up, nontransferable,
revocable license, without the right to sublicense, for the term of this
Agreement to use all intellectual property owned by or, to the extent permitted
by the applicable license, licensed to the Receiving Party solely to the extent
necessary for the Providing Party to perform its obligations hereunder.
7.    Internal Use; Title, Copies, Return. Except to the extent inconsistent
with the express terms of the Separation Agreement and any Ancillary Agreement
other than this Agreement, each party agrees that:
(a)    title to all systems used in performing any Service provided hereunder
shall remain in the Providing Party or its third-party vendors; and
(b)    to the extent the provision of any Service involves intellectual
property, including without limitation software programs or patented or
copyrighted material, or material constituting trade secrets, the Receiving
Party shall not copy, modify, reverse engineer, decompile or in any way alter
any of such material, or otherwise use such material in a manner inconsistent
with the terms and provisions of this Agreement, without the express written
consent of the Providing Party; and upon the termination of any Service, the
Receiving Party shall return to the Providing Party, as soon as practicable, any
equipment or other property of the Providing Party relating to such Service
which is owned or leased by the Providing Party and is or was in its possession
or control.
8.    Good Faith Cooperation; Consents. Each party shall use reasonable best
efforts to cooperate with the other party in all matters relating to the
provision and receipt of the Services. Such cooperation shall include, but not
be limited to, exchanging information, providing electronic access to systems
used in connection with the Services, performing true-ups and adjustments and
obtaining all consents, licenses, sublicenses or approvals necessary to permit
each party to perform its obligations hereunder. The Providing Party and the
Receiving Party shall each maintain reasonable documentation related to the
Services and cooperate with each other in making such information available as
needed.
9.    Confidentiality. Each party shall keep confidential any and all
information obtained by it in connection with this Agreement and shall not
disclose any such information (or

-8-



--------------------------------------------------------------------------------






use the same except in furtherance of its duties and obligations under this
Agreement) to unaffiliated third parties, except: (i) with the prior written
consent of the board of directors of the applicable party; (ii) to legal
counsel, accountants and other professional advisors; (iii) to appraisers,
financing sources and others in the ordinary course of business; (iv) to third
parties who agree to keep such information confidential by contract or by
professional or ethical duty and who need to know such information to perform
services or to evaluate a prospective transaction; (v) to governmental officials
having jurisdiction over the applicable party; (vi) in connection with any
governmental or regulatory filings of the applicable party, or disclosure or
presentations to such party’s investors; (vii) as required by law or legal
process to which a party or any person to whom disclosure is permitted hereunder
is subject; or (viii) to the extent such information is otherwise publicly
available through the actions of a person other than the party not resulting
from the party’s violation of this Section 9. The provisions of this Section 9
shall survive the expiration or earlier termination of this Agreement for a
period of one year.
10.    Dispute Resolution. All disputes, controversies and claims directly or
indirectly arising out of or in relation to this Agreement or the validity,
interpretation, construction, performance, breach or enforceability of this
Agreement shall be finally, exclusively and conclusively settled in accordance
with the provisions of Article VIII of the Separation Agreement, which shall
apply mutatis mutandis to this Agreement.
11.    Warranties; Limitation of Liability; Indemnity.
(a)    The Receiving Party acknowledges that the Providing Party is not engaged
in the business of providing finance, accounting, payroll, human resources,
employee benefits, legal or corporate services to third parties and that the
Services and Ancillary Services to be provided by the Providing Party to the
Receiving Party and the Receiving Party’s Group are being provided as an
accommodation to the Receiving Party and the Receiving Party’s Group in
connection with the transactions contemplated by the Separation Agreement. All
Services and Ancillary Services are provided “as-is”.
(b)    Other than the statements expressly made by the Providing Party in this
Agreement, the Providing Party makes no representation or warranty, express or
implied, with respect to the Services and Ancillary Services and, except as
provided in Subsection (c) of this Section 11, the Receiving Party hereby
waives, releases and renounces all other representations, warranties,
obligations and liabilities of the Providing Party, and any other rights, claims
and remedies of the Receiving Party against the Providing Party, express or
implied, arising by law or otherwise, with respect to any nonconformance, error,
omission or defect in any of the Services or Ancillary Services, including (i)
any implied warranty of merchantability or fitness for a particular purpose,
(ii) any implied warranty of non-infringement or arising from course of
performance, course of dealing or usage of trade and (iii) any obligation,
liability, right, claim or remedy in tort, whether or not arising from the
negligence of the Providing Party.
(c)    None of the Providing Party or any of its Affiliates or any of its or
their respective officers, directors, employees, agents, attorneys-in-fact,
contractors or other representatives shall be liable for any action taken or
omitted to be taken by the Providing Party or such person under or in connection
with this Agreement, except that the Providing Party shall be liable for direct
damages or losses incurred by the Receiving Party or the Receiving Party’s

-9-



--------------------------------------------------------------------------------






Group arising out of the gross negligence or willful misconduct of the Providing
Party or any of its Affiliates or any of its or their respective officers,
directors, employees, agents, attorneys-in-fact, contractors or other
representatives in the performance or nonperformance of the Services or
Ancillary Services.
(d)    In no event shall the aggregate amount of all such damages or losses for
which the Providing Party may be liable under this Agreement exceed the
aggregate total sum received by the Providing Party for the Services; provided,
that, no such cap shall apply to liability for damages or losses arising from
fraud. Except as provided in Subsection (c) of this Section 11, none of the
Providing Party or any of its Affiliates or any of its or their respective
officers, directors, employees, agents, attorneys-in-fact, contractors or other
representatives shall be liable for any action taken or omitted to be taken by,
or the negligence, gross negligence or willful misconduct of, any third party.
(e)    Notwithstanding anything to the contrary herein, none of the Providing
Party or any of its Affiliates or any of its or their respective officers,
directors, employees, agents, attorneys-in-fact, contractors or other
representatives shall be liable for damages or losses incurred by the Receiving
Party or any of the Receiving Party’s Affiliates for any action taken or omitted
to be taken by the Providing Party or such other person under or in connection
with this Agreement to the extent such action or omission arises from actions
taken or omitted to be taken by, or the negligence, gross negligence or willful
misconduct of, the Receiving Party or any of the Receiving Party’s Affiliates.
(f)    No party hereto or any of its Affiliates or any of its or their
respective officers, directors, employees, agents, attorneys-in-fact,
contractors or other representatives shall in any event have any obligation or
liability to the other party hereto or any such other person whether arising in
contract (including warranty), tort (including active, passive or imputed
negligence) or otherwise for consequential, incidental, indirect, special or
punitive damages, whether foreseeable or not, arising out of the performance of
the Services or Ancillary Services or this Agreement, including any loss of
revenue or profits, even if a party hereto has been notified about the
possibility of such damages.
(g)    The Receiving Party shall indemnify and hold the Providing Party and its
Affiliates and any of its or their respective officers, directors, employees,
agents, attorneys-in-fact, contractors or other representatives harmless from
and against any and all damages, claims or losses that the Providing Party or
any such other person may at any time suffer or incur, or become subject to, as
a result of or in connection with this Agreement or the Services or Ancillary
Services provided hereunder, except those damages, claims or losses incurred by
the Providing Party or such other person arising out of the gross negligence or
willful misconduct by the Providing Party or such other person.
12.    Taxes. Each party hereto shall be responsible for the cost of any sales,
use, privilege and other transfer or similar taxes imposed upon that party as a
result of the performance of the Services. Any amounts payable under this
Agreement are exclusive of any goods and services taxes, value added taxes,
sales taxes or similar taxes (“Sales Taxes”) now or hereinafter imposed on the
performance or delivery of Services, and an amount equal to such taxes so
chargeable shall, subject to receipt of a valid receipt or invoice as required
below in this

-10-



--------------------------------------------------------------------------------






Section 13, be paid by the Receiving Party to the Providing Party in addition to
the amounts otherwise payable under this Agreement. In each case where an amount
in respect of Sales Tax is payable by the Receiving Party in respect of a
Service provided by the Providing Party, the Providing Party shall furnish in a
timely manner a valid Sales Tax receipt or invoice to the Receiving Party in the
form and manner required by applicable law to allow the Receiving Party to
recover such tax to the extent allowable under such law. Any applicable property
taxes resulting from provision of the Services shall be payable by the party
owing or leasing the asset subject to such tax.
13.    Notices. Any notice under this Agreement shall be given in writing,
addressed and delivered or mailed, postage prepaid, to the addresses set forth
herein (or such other address as a party may identify to the other party from
time to time). All notices shall be effective upon receipt.
If to NRF:
NorthStar Realty Finance Corp.
399 Park Avenue, 18th Floor
New York, New York 10022
Attention: General Counsel
If to NSAM:
NSAM US LLC
c/o NorthStar Asset Management Group Inc.
399 Park Avenue, 18th Floor
New York, New York 10022
Attn: General Counsel

14.    Entire Agreement; Governing Law. This Agreement contains the entire
agreement of the parties and supersedes all prior agreements, understandings and
arrangements with respect to the subject matter hereof, provided however that
nothing contained in this agreement shall alter the terms of the Asset
Management Agreement and provided further that to the extent of any conflict
between this agreement and the Asset Management Agreement, the Asset Management
Agreement shall control. This Agreement shall be construed in accordance with
the laws of the State of New York.
15.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
one or more counterparts hereof, individually or taken together, shall bear the
signatures of all of the parties reflected hereon as the signatories.
16.    Headings. The section headings contained in this Agreement are inserted
for convenience only, and shall not affect in any way, the meaning or
interpretation of this Agreement.

-11-



--------------------------------------------------------------------------------






17.    Miscellaneous. It is understood that certain provisions of this Agreement
may serve to limit the potential liability of the Providing Party. The Receiving
Party has had the opportunity to consult with the Providing Party as well as, if
desired, its professional advisors and legal counsel as to the effect of these
provisions. It is further understood that certain applicable laws may impose
liability or allow for legal remedies even where the Providing Party has acted
in good faith and that the rights under those laws may be non-waivable. Nothing
in this Agreement shall, in any way, constitute a waiver or limitation of any
rights which may not be limited or waived in accordance with applicable law.
18.    Severability. Each provision of this Agreement shall be considered
separate from the others and, if for any reason, any provision or its
application is determined by a court of competent jurisdiction to be invalid,
illegal or unenforceable, then such invalid, illegal or unenforceable provision
shall not impair the operation of or affect any other provisions of this
Agreement, and either (a) such invalid, illegal or unenforceable provision shall
be construed and enforced to the maximum extent legally permissible or (b) the
parties shall substitute for the invalid, illegal or unenforceable provision a
valid, legal and enforceable provision with a substantially similar effect and
intent.
19.    Assignment. This Agreement shall inure to the benefit of and be binding
upon the parties hereto and their respective successors and permitted assigns.
No party hereto may assign either this Agreement or any of its rights, interests
or obligations hereunder without the prior written approval of the other party
hereto; provided, however, that, subject to compliance with the Investment
Advisers Act of 1940, if applicable, either party may assign this Agreement
without the consent of the other party to any third party that acquires, by any
means, including by merger or consolidation, all or substantially all the
consolidated assets of such party, so long as such acquirer expressly assumes,
in a written instrument in form reasonably satisfactory to the non-assigning
party, the due and punctual performance or observance of every agreement and
covenant of this Agreement on the part of the assigning party to be performed or
observed. Any purported assignment in violation of this Section shall be void
and shall constitute a material breach of this Agreement.
20.    Amendments. This Agreement may be amended or modified only by mutual
consent of the parties in writing.
21.    Waiver. Neither the failure nor any delay on the part of a party to
exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any other right, remedy, power or privilege, nor shall any waiver of
any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence. No waiver shall be effective unless it is in writing and
is signed by the party asserted to have granted such waiver.
22.    Binding Effect; Benefit. This Agreement and all terms, provisions and
conditions hereof shall be binding upon the parties hereto, and shall inure to
the benefit of the parties hereto and to their respective successors and
assigns.

-12-



--------------------------------------------------------------------------------






23.    Relationship of the Parties. Nothing in this Agreement shall be deemed or
construed by the parties or any third party as creating the relationship of
principal and agent, partnership or joint venture between the parties, it being
understood and agreed that, except as expressly provided in Section 4(d), no
provision contained herein, and no act of the parties, shall be deemed to create
any relationship between the parties other than the relationship of independent
contractor nor be deemed to vest any rights, interest or claims in any third
parties.
24.    Force Majeure. No party to this Agreement will be responsible for
nonperformance resulting from acts beyond the reasonable control of such party;
provided that such party uses commercially reasonable efforts to avoid or remove
such causes of nonperformance and continues performance under this Agreement
with reasonable dispatch as soon as such causes are removed.
[Signature Page Follows]







-13-



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Loan Origination Services
Agreement to be executed as of the date first written above by their duly
authorized representatives.
NSAM US LLC

By    /s/ Ronald J. Lieberman    
    Name: Ronald J. Lieberman    
    Title: Executive Vice President, General    
Counsel & Secretary     
NORTHSTAR REALTY FINANCE CORP.

By    /s/ Ronald J. Lieberman    
    Name: Ronald J. Lieberman    
    Title: Executive Vice President, General    
Counsel & Secretary     



[Signature Page to Loan Origination Services Agreement]

